Broyles, P. J.
1. . The 1st, 2d, 3d, and 4th special grounds (the ' two latter grounds being erroneously numbered 6th and 7th) of the motion for a new trial, complaining of the admission of evidence, are too indefinite and incomplete within themselves to be considered by this court.
2. It was not error to charge the jury as follows: “Now I charge you the law concerning the recent possession: Where a larceny is shown to have been committed, that is to say, where the principal fact that a larceny has been committed and a person is found to have been in the recent possession of the goods that were stolen, why that possession creates a presumption of fact which would authorize the jury to convict, if the possession isn’t satisfactorily explained to the jury. It is not a presumption of law, but a presumption of fact.” This charge was substantially correct, and in immediate connection therewith the judge charged as follows: “[This presumption of fact] may be rebutted by any explanation which may be presented to the jury consistent with innocence that the jury may believe. Of course, where the explanation is made consistent with innocence, and the jury believes it, the fact that a person is in possession of it is no presumption that he is the person who stole the property alleged to have been stolen. Now you are the judges of the fact of the recent possession and of the explanation of that possession, that is a question for you .to determine, and the truthfulness of the explanation and all of those things are questions for you to determine. As I said awhile ago, if you believe from the evidence and the explanation, if you believe that that explanation was consistent with innocence, and you believe that explanation, if it is satisfactory to you, why then you would not be authorized *37to find a verdict of guilty in the case. If you are not entirely satisfied as to the explanation, you may consider that explanation along with the other testimony in the case on the question of a reasonable doubt.” Holliday v. State, 33 Ga. App. 400 (98 S. E. 386), and authorities there cited.
3. Complaint is made of the following charge: “All of those questions are for you to determine, but if the explanation made is consistent with the hypothesis of innocence, or with innocence, if you believe it to be true, why you wouldn’t be authorized to find a verdict of guilty on the fact that he was found in the recent possession of the property shown to have been stolen.” Under the facts of the case, conceding that the judge in this charge assumed that the cow (the subject-matter of the larceny charged) had been stolen, a new trial is not required, since this fact was established by the undisputed evidence, and not denied, but virtually treated as true, by the defendant in his statement to the jury. The undisputed evidence showed that the prosecutor’s cow had been stolen by some one, and that shortly thereafter it was found in the possession of the defendant, and there was nothing in the defendant’s statement to dispute this evidence; but his defense rested solely upon the contention that he did not participate in the theft, but had bought the cow not knowing that it was stolen property.
Under these circumstances the provisions of the so-called “dumb act” (Penal Code, § 1058; Civil Code, § 4863) were not violated by the judge in assuming that the property had been stolen by someone before it came into the defendant’s possession. Marshall v. Morris, 16 Ga. 368; Springfield v. State, 125 Ga. 281 (54 S. E. 172); Robinson v. State, 129 Ga. 336 (58 S. E. 842); Georgia, Florida & Alabama Ry. Co. v. Jernigan, 128 Ga. 501 (57 S. E. 791); Jones v. State, 130 Ga. 274 (60 S. E. 840); Taylor v. State, 135 Ga. 622 (8) (70 S. E. 337); Callahan v. State, 14 Ga. App. 442 (2) (81 S. E. 380); Wilson v. State, 15 Ga. App. 632 (5) (84 S. E. 81); Sistrunk v. State, 18 Ga. App. 42 (5) (88 S. E. 796); Gallaher v. State, 22 Ga. App. 640 (97 S. E. 97).
4. “While in every criminal case, where it is sought to show the guilt of the defendant by circumstantial evidence alone, the jury should be instructed and cautioned that he should not be convicted on circumstantial' evidence, unless the proven facts exclude every possible reasonable hypothesis save the guilt of the defendant, *38still it is immaterial what language is employed to convey this instruction. If all possible hypotheses arising from the circumstantial evidence which are favorable to the defendant be presented in concrete statement to the jury, and the jury are told that if they believe any one of these hypotheses the defendant should be acquitted, the principle above referred to would be sufficiently presented. And where, as in the present case, only two inferences can be drawn from the evidence,—the one of innocence, and the other of guilt,—and the hypothesis consistent with innocence is fully and fairly stated to the jury, and the jury are instructed that if they are satisfied that the hypothesis consistent with innocence is true, or if they have a reasonable doubt as to its truth, the defendant should be acquitted, the rule above stated is substantially complied with.” Mangum v. State, 5 Ga. App. 445 (2) (63 S. E. 543) ; Barrow v. State, 80 Ga. 191 (3) (5 S. E. 64); Richards v. State, 102 Ga. 569 (27 S. E. 726); Jones v. State, 105 Ga. 649 (31 S. E. 574); Bush v. State, 23 Ga. App. 126 (97 S. E. 554); Reynolds v. State, 23 Ga. App. 369 (98 S. E. 246). Especially is this true where the judge fully instructs the jury upon the subjects of a reasonable doubt and the presumption of innocence.
5. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworih, J., concurs. Stephens, J., dissents.